Wade, C. J.
1. Under the facts of this ease the switch-yard doctrine was inapplicable; the deceased was not a trespasser, but a licensee; a presumption of negligence was created upon proof of the killing by the running of the cars of the defendant company; the court did not err in admitting evidence as to a rule of the railroad company, intended primarily to safeguard employees, the existence of which illustrated, nevertheless, the negligent and dangerous character of the operation known as a “flying switch,” that caused the death of the plaintiff’s husband (the rule prohibiting “flying switches” where avoidable, and requiring that where unavoidable they shall be made with all the care necessary to prevent accident). Whether or not the deceased was in the exercise of ordinary care at the time of the injury by the cars was solely for determination by the jury.
2. There was no error in overruling the defendant’s demurrers, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


George and LuJce, JJ., concur.